Citation Nr: 0710450	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-34 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to special monthly compensation (SMC) on account 
of need for aid and attendance (A&A) or by reason of being 
housebound (HB).  


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel






INTRODUCTION

The veteran had active service from February 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

The veteran and his wife testified at a December 2004 RO 
hearing.  A transcript of that hearing is on file.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are total 
bilateral deafness, rated 100 percent disabling; an anxiety 
reaction, rated 10 percent disabling; and bilateral pes 
planus as well as residuals of a hemorrhoidectomy and 
cystectomy, assigned noncompensable disability ratings.  He 
has been in receipt of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating) since April 2, 1974, and entitled 
to basic eligibility under 38 U.S.C. Chapter 35 since March 
3, 1976.  He has been entitled to receipt of SMC under 
38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a) on account of 
deafness in both ears, having absence of bone and air 
conduction, since January 30, 1970.  

2.  The veteran's service-connected disabilities alone do not 
necessitate the care or assistance of another person on a 
regular basis to attend to the activities of daily living and 
to protect him from the hazard or dangers of his daily 
environment or substantially confine him to his dwelling or 
immediate premises and he is not in a nursing home. 




CONCLUSION OF LAW

The criteria for entitlement to SMC on account of need for 
A&A or by reason of being HB have not been met.  38 U.S.C.A. 
§§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2006). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  But, VA is 
not required to provide a predecisional adjudication of what 
evidence is needed to grant a claim because "the duty to 
notify deals with evidence gathering, not analysis of already 
gathered evidence" nor is VA required to provide notice 
"upon receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  

Duty to Notify

38 U.S.C.A. § 5103(a) requires that VA notify a claimant of 
the information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159.  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a 
timing defect may be cured by compliance with proper remedial 
measures which are the issuance of a compliant VCAA notice 
followed by readjudication (by either a rating decision or a 
Statement of the Case (SOC) or Supplemental SOC (SSOC)), 
thereby providing a claimant a meaningful opportunity to 
participate in the claim processing.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006) (citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473, 492 (2006) and Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004)).  

An error in failing to afford a preadjudication notice 
(timing-of-notice error) can be cured by notification 
followed by readjudication.  See Mayfield v. Nicholson, 
444 F.3d at 1333-34; Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004).  

A review of the record shows the veteran was provided with 
VCAA notice after the initial adjudication by letter, dated 
in October 2004.  The veteran was notified of the evidence 
needed to substantiate a claim for SMC based on need for 
regular A&A or by reason of being HB.  

To the extent that the 38 C.F.R. § 3.159 notice came after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  

However, the RO cured that procedural defect because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional argument and evidence, and 
to address the issue at a December 2004 RO hearing.  

The claim was readjudicated following the content-complying 
notice as evidenced by the subsequent Supplemental 
Statements of the Case in April 2005, August 2005, and 
August 2006.  For these reasons, the veteran has not been 
prejudiced by timing of the 38 C.F.R. § 3.159 notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence).  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded VA 
examinations in this case in 2003 and again in 2005.  His 
private clinical records and VA clinical records are on file.  
He and his wife testified in support of his claim in December 
2004.  Moreover, in April 2006 he stated that he had no 
additional evidence to submit in support of his claim.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1114(l) SMC, above that payable solely by 
virtue of disability from service-connected disorders, is 
payable if the veteran is permanently bedridden or so 
helpless as to be in need of regular A&A as a result of 
service-connected disability or disabilities.  

Under 38 C.F.R. § 3.351(c)(3) a veteran will be considered in 
need or regular A&A if he or she establishes a factual need 
for A&A under the criteria set forth at 38 C.F.R. § 3.352.  

Under 38 C.F.R. § 3.352(a) (basic criteria for regular [A&A] 
and permanently bedridden) "[t]he following will be accorded 
consideration in determining the need for regular [A&A] 
(§ 3.351(c)(3)): inability of claimant to dress or undress 
himself (herself), or to keep himself (herself) ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
'Bedridden' will be a proper basis for the determination.  
For the purpose of this paragraph 'bedridden' will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular [A&A], not that there be a 
constant need.  Determinations that the veteran is so 
helpless, as to be in need of regular [A&A] will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from 
others."  

Under 38 U.S.C.A. § 1114(s)(2) and 38 C.F.R. §§ 3.350(i)(2) 
and 3.351(d)(2) SMC, above that payable solely by virtue of 
disability from service-connected disorders, is payable if 
the veteran has a service-connected disability rated as total 
and has additional service-connected disability or 
disabilities independently ratable at 60 percent or more, or 
by reason of such service-connected disability or 
disabilities is permanently HB.  The requirement of 
"permanently" HB will be considered to have been met when 
the veteran is substantially confined to his house (ward or 
clinical area, if institutionalized) or immediate premises 
due to service-connected disability or disabilities which it 
is reasonable certain will remain throughout such veteran's 
lifetime.  

As to permanently HB being defined as being "substantially 
confined" which is ambiguous and because there is no 
regulatory interpretation, the Court defined "substantially 
confined" to mean that leaving one's house for medical 
purposes cannot, by itself, serve as the basis for finding 
that one is not substantially confined for purposes of SMC-HB 
benefits.  Howell v. Nicholson, 19 Vet. App. 535, 538 (2006).  

For the purpose of determining under 38 U.S.C.A. § 1114(s) 
that the veteran has "total, and (1) has additional service-
connected disability or disabilities independently ratable at 
60 percent or more", the concept used in 38 C.F.R. § 4.16(a) 
of disabilities arising from the same etiology being used to 
arrive at that 100 percent rating or the 60 percent rating is 
not permissible.  Rather, "VA's own, contemporaneous 
construction, which would be given weight in a court of law, 
is that the threshold disability must be 'a single service-
connected disability rated as 100 percent,' as opposed to the 
"additional service-connected disability or disabilities 
independently ratable at 60 percent."  See VAOGC dated April 
23, 1982.  

Background

On VA examination for HB status or permanent need for regular 
A&A in February 2003 the veteran's appearance was frail and 
he had chronic pain due to severe nonservice-connected 
degenerative joint disease (DJD), arteriosclerotic heart 
disease (ASHD), and severe peripheral vascular disease (PVD).  
He had constant pain in his lower extremities and was unable 
to perform the self care of dressing and bathing.  He had 
severe DJD of the lumbar spine.  He had poor balance due to 
nonservice-connected peripheral neuropathy.  He also had 
occasional urinary problems due to nonservice-connected 
bladder cancer.  He was not able to walk without the 
assistance of another.  He could leave his immediate premises 
only with assistance, and he ambulated with a walker with 
assistance.  His diagnoses were severe PVD, total occlusion 
at the right femoral artery, ASHD, type II diabetes mellitus, 
hypertension, and depression.  

On VA general medical examination in April 2003 the veteran's 
medical records and claim file were reviewed.  The veteran 
reported that most of the time his hemorrhoids were 
asymptomatic and he had been asymptomatic since his 
cystectomy.  Also, his bilateral pes planus had been 
basically asymptomatic and he just used regular arch 
supports.  The examiner noted that the problems with the 
veteran's feet were due to his PVD.  When at home he 
generally used a walker but for extended distances he used a 
wheelchair.  On examination the examiner stated that the 
veteran was unable to walk because of a right foot ulcer and 
severe PVD.  

On VA psychiatric examination in April 2003 it was reported 
that he rarely went out because of his physical disabilities.  
He was only able to walk about 100 feet with a walker and 
otherwise used a wheelchair when he went out.  He currently 
took medication for depression.  He complained of some early 
morning psychomotor retardation, loss of appetite, anxiety, 
and decreased memory and concentration.  The examiner noted 
that there was little change in the veteran's history of 
anxiety and panic attacks.  He now had an adjustment disorder 
with depressed mood superimposed due to his physical 
limitations and chronic pain.  It was also reported that he 
had never had actual treatment for anxiety over the years.  
His Global Assessment of Functioning (GAF) score was 65.  

VA audiometric testing in May 2003 it was noted that the 
veteran had a left-sided cochlear implant and that his left 
ear canal was surgically filled with fatty tissue, leaving no 
opening.  He had had four surgical procedures on his right 
ear, including a fenestration and a staples mobilization.  He 
had a profound hearing loss in each ear from 500 to 4,000 
Hertz that was sensorineural in the left ear and primarily 
sensorineural in the right ear.  Remapping of his cochlear 
implant was recommended.  

In February 2004 C. Cadena, a podiatrist, stated that the 
veteran was receiving daily nursing care to change the 
dressing of his chronically infected foot.  He was seen for 
local wound debridement on a bi-weekly basis.  He was unable 
to walk without aide and required assistance, i.e., the use 
of a walker or wheelchair.  

At the December 2004 RO hearing it was stated that the 
veteran's service-connected total deafness rendered him 
incapable of protecting himself in case of a fire alarm going 
off in house.  Page 3 of that transcript.  He took medication 
daily for anxiety.  Page 4.  His inability to walk and need 
for a wheelchair had increased his depression to the extent 
that he occasionally had suicidal ideation.  He needed help 
to bathe.  Page 5.  

On VA examination for HB status or permanent need for regular 
A&A in January 2005 the diagnoses were ASHD manifested by 
coronary artery disease (CAD) and peripheral arterial disease 
(PAD), status post aortofemoral bypass graft of the right 
lower leg with persistent ulcer of the right heel, essential 
hypertension, parotid carcinoma in remission, type II 
diabetes mellitus, and hearing impairment.  The examiner 
stated that the veteran needed A&A mostly due to his residual 
of severe PAD of the right leg, diabetes, and heart 
condition, which prevented him from fully protecting himself 
from the hazards and dangers of his daily environment.  

On VA psychiatric examination in February 2005 it was noted 
that the veteran had felt increasingly anxious and depressed.  
He took medication daily and saw a psychiatrist once every 
three months.  He worried about his health, his future, and 
his declining physical function.  He worried about someone 
breaking into his house.  His mood was a little depressed.  
He had occasional suicidal thoughts.  On examination he had 
no delusions, hallucinations or impairment of thought 
processes.  He denied current homicidal or suicidal thoughts, 
ideation, plans or intention.  He needed assistance with 
daily living activities.  He was fully oriented and his 
memory was still good.  He denied having panic attacks, 
obsessive and ritualistic behavior, and impaired impulse 
control.  His sleep was not good because of pain.  He was 
capable of managing his benefit payments.  The diagnosis was 
an adjustment disorder with depressed mood.  His GAF score 
was 65.  

On VA examination for HB status or permanent need for regular 
A&A in March 2005 the veteran's claim file was extensively 
reviewed and after that review, while considering physical 
examination findings from the January 2005 examination, it 
was opined that taking into account only his profound hearing 
impairment, it was less likely than not that he required the 
care and assistance of an aide on a regular basis to protect 
him from the hazards or dangers incident to the daily 
environment.  This opinion was based on the on the fact that 
it was well known that there were many deaf people who live 
alone and did not to require the assistance of another 
person.  In this case, the veteran had good mentation and was 
able to perform his self-care.  He was able to manage his own 
financial affairs without any limitation or restriction.  
Also, he traveled around the premises of his own home.  Also, 
according to his last visit to a physician, in March 2005, he 
was planning on traveling to Italy.  Taking into account only 
his deafness, it was less likely than not that he required 
any care or assistance on a regular basis to protect himself 
from the hazards and dangers of his daily environment because 
he had other medical conditions, such as severe PAD with 
severe problems of balance as well as diabetic complications.  
He was required to use a wheelchair for ambulation and this 
most likely caused him to need the assistance of another.  

In November 2005 Dr. Daniel Allan reported that he had 
treated the veteran, who was 83 years old and was a retired 
psychologist, since 2001.  He was severely hard of hearing 
and had advance PVD and diabetes.  He was currently receiving 
aid and assistance from his wife and outside health workers.  
He had constant pain which he attempted to relieve with 
Fentanel patches.  He was anxious and depressed.  He had 
suicidal ideation and a fear of losing his right foot due to 
vascular disease.  It was anticipated that his need for 
outside assistance would only increase in time.  He was in 
need of aid and assistance to help him communicate with 
others and to assist in the most elementary activities of 
daily living.  

Analysis

The veteran's service-connected disabilities are total 
bilateral deafness, rated 100 percent disabling; an anxiety 
reaction, rated 10 percent disabling; and bilateral pes 
planus as well as residuals of a hemorrhoidectomy and 
cystectomy, assigned noncompensable disability ratings.  He 
has been in receipt of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating) since April 2, 1974, and entitled 
to basic eligibility under 38 U.S.C. Chapter 35 since March 
3, 1976.  He has been entitled to receipt of SMC under 
38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a) on account of 
deafness in both ears, having absence of bone and air 
conduction, since January 30, 1970.  

In the veteran's Notice of Disagreement (NOD) he specifically 
alleged that the governing regulation did not require that 
the disabilities causing him to be in need of A&A or to be HB 
had to be service-connected but, rather, the regulation 
provided that all disabilities must be considered, i.e., both 
service-connected and nonservice-connected.  

This very question has been addressed by the Court of Appeals 
for Veterans Claims (Court).  

"SMC may be granted to a veteran of a period of war who, 
inter alia, is in need of aid and attendance or is 
permanently housebound.  See generally 38 U.S.C. §§ 1114(l), 
(s).  Under section 1114(l), SMC on the basis of the need for 
regular aid and attendance (SMC-AA) is paid when a wartime 
veteran, inter alia, is so helpless as to be in need of 
regular aid and attendance as a result of service-connected 
disability.  See 38 U.S.C. § 1114(l); see also 38 C.F.R. 
§§ 3.350(b)(2), 3.352(a) (2005).  Under section 1114(s), SMC 
on the basis of being permanently housebound (SMC-HB) is paid 
when, inter alia, a wartime veteran, by reason of service-
connected disability, is permanently housebound.  See 38 
U.S.C. § 1114(s); see also 38 C.F.R. § 3.350(i)(2)."  Howell 
v. Nicholson, 19 Vet. App. 535, 538 (2006).  

In Howell, Id., "the Board determined that SMC-AA is 
available when the need for the aid and attendance of others 
arises solely from a wartime veteran's service-connected 
disabilities.  The parties agree with this interpretation of 
38 U.S.C. § 1114(l) and 38 C.F.R. §§ 3.350(b)(2), 3.352(a) 
(2005), as does the Court.  See Jackson v. Nicholson, 19 Vet. 
App. 207, 209 (2005)  

Here, it is conceded that the veteran had qualifying wartime 
service during World War II.  38 U.S.C.A. § 101(8) and 
38 C.F.R. § 3.2(d).  

The veteran's service-connected disabilities alone, and in 
particular his total deafness, to not require the A&A of 
another nor render him HB.  

The veteran is concerned with the impact of his service-
connected disorders, particularly his total deafness, on his 
ability to cope with emergencies, e.g., a house fire or a 
burglary.  The medical opinion of record has found that the 
veteran has good mentation and capable of performing self-
care.  He is also shown capable of traveling out of country.  
His hearing and mental deficits are recognized as disabling, 
but the preponderance of the medical evidence shows that he 
does not require any care or assistance on a regular basis to 
protect himself from the hazards and dangers of his daily 
environment.  

The veteran's service-connected bilateral hearing loss, 
together with his minimally impairing psychiatric disability, 
renders him unemployable, as recognized by the 100 percent 
rating assigned.  However, he is in contact with reality and 
is capable of handling his funds.  Although he has reported 
spending a great deal of time at home, it is not shown by the 
evidence that his service-connected disabilities, 
individually or together, create a need for assistance of 
another in taking care of daily activities of self-care or 
that he has any limitations with respect to being able to go 
out of his house without supervision due to his service-
connected disabilities.  

In sum, the veteran does not require the aid and assistance 
of another and is not substantially confined to his household 
due to service-connected disabilities.  The well-intentioned 
assertions of the veteran and his wife have been considered, 
but competent medical examiners have taken into account the 
concerns expressed in determining the veteran's capabilities 
and limitations due to service connected disability.  The 
medical evidence holds greater probative weight in this case.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  In light 
of the foregoing, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

The claim for SMC on account of need for A&A or by reason of 
being HB is denied.


____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


